Order                                                                        Michigan Supreme Court
                                                                                   Lansing, Michigan

  June 18, 2021                                                                   Bridget M. McCormack,
                                                                                              Chief Justice

  162155 & (9)                                                                            Brian K. Zahra
                                                                                        David F. Viviano
                                                                                    Richard H. Bernstein
                                                                                    Elizabeth T. Clement
  GRIEVANCE ADMINISTRATOR,                                                           Megan K. Cavanagh
           Petitioner-Appellee,                                                      Elizabeth M. Welch,
                                                                                                   Justices
  v                                                       SC: 162155
                                                          ADB: 18-000130-GA
  JAMES STERLING LAWRENCE,
            Respondent-Appellant.

  _________________________________________/

          On order of the Court, the motion to file a response to the amicus curiae brief is
  GRANTED. The application for leave to appeal is considered and, pursuant to MCR
  7.305(H)(1), in lieu of granting leave to appeal, we REVERSE the Attorney Discipline
  Board’s September 29, 2020 opinion, and REINSTATE the May 20, 2020 order of
  suspension and restitution with condition of the Tri-County Hearing Panel #101. “While
  we are mindful of the careful consideration that has been given to this matter by the
  Attorney Discipline Board, the power to regulate and discipline members of the bar rests
  ultimately with this Court pursuant to constitutional mandate.” In re August, 441 Mich
  1207 (1993), citing Grievance Administrator v August, 438 Mich 296, 304 (1991), and In
  re Schlossberg v State Bar Grievance Board, 388 Mich 389, 395 (1972); Const 1963, art
  6, § 5. In Grievance Administrator v Lopatin, 462 Mich 235 (2000), the Court directed the
  Board and hearing panels to follow the ABA Standards for Imposing Lawyer Sanctions
  when determining the appropriate sanction for lawyer misconduct, id. at 238, and directed
  that “relevant aggravating and mitigating factors” should be considered prior to elevating
  or lowering a sanction. Id. at 240. As stated in Standard 1.3, the “Standards constitute a
  model, setting forth a comprehensive system for determining sanctions, permitting
  flexibility and creativity in assigning sanctions in particular cases of lawyer misconduct.”
  Standards 4.1-4.3 (failure to preserve the client’s property) are the governing standards in
  this case. They provide in relevant part:

         Absent aggravating or mitigating circumstances, upon application of the
         factors set out in 3.0, the following sanctions are generally appropriate in
         cases involving the failure to preserve client property:

         4.11 Disbarment is generally appropriate when a lawyer knowingly converts
         client property and causes injury or potential injury to a client.

         4.12 Suspension is generally appropriate when a lawyer knows or should
         know that he is dealing improperly with client property and causes injury or
         potential injury to a client.
                                                                                                               2


       4.13 Reprimand is generally appropriate when a lawyer is negligent in
       dealing with client property and causes injury or potential injury to a client.
       [Emphasis added.]

        We agree with the conclusion reached in the Report of Tri-County Hearing Panel
#101, that “disbarment is too extreme given the particular facts and circumstances of this
matter.” The Hearing Panel found that respondent did not act with a fraudulent or larcenous
intent and it concluded that his misconduct occurred as a result of gross mismanagement
and ignorance. The Board rejected this characterization, stating “the concepts at play here
are not difficult to grasp. Simply put, the money deposited with a lawyer to secure payment
for work is not the lawyer’s until the work is done. This is not complicated or obscure.”
While we agree with the Board that respondent’s actions of mishandling and spending his
client’s refundable advanced fee was a knowing violation of MRPC 1.15(d) and MRPC
1.15(g), the Board erred by applying “a rule of presumptive disbarment,” instead of
considering the range of reasonable outcomes to select the most appropriate sanction based
on the facts and circumstances of the matter at hand.

        While disbarment is generally the appropriate sanction for a Standard 4.11 violation,
the Board did not adequately consider the presence of mitigating factors under Standard
9.3 or the absence of aggravating factors under Standard 9.2. Our review reflects that the
mitigating factors—Standard 9.32(a), (d), (e), and (g)—in this matter clearly preponderate
over aggravating factors, none of which were identified by the Hearing Panel or the Board
as being applicable or material to their decisions. Under these circumstances, while
perhaps reasonable minds could disagree as to whether respondent’s conduct is better
characterized as a 4.11 violation or a 4.12 violation or whether respondent moved quickly
enough to make his client whole, the presence of several mitigating factors makes
suspension a more appropriate sanction than disbarment. And while the Board was rightly
concerned by the panel’s mere 100-day suspension, we note that the respondent has
effectively been suspended for over a year and that Hearing Panel’s conditions will remain
in place.

      CAVANAGH, J., did not participate due to her prior service as a member of the
Attorney Grievance Commission.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 18, 2021
       b0615
                                                                             Clerk